DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions – Rejoinder 
Claim 1 (and it’s dependent claims) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9 (and it’s dependent claims), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amendment to the Specification
Applicant has amended para 1027 of the specification (see applicant’s response of 10/12/2021). The amendments do not introduce any new matter and are hereby entered.

Reasons for Allowance
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 and 21 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claims 1 that  requires “an identification code on a first side of the substrate” (see line 2) in conjunction with “the stiffener structure being oriented with respect to the substrate to cause the cutout to expose the identification code" (see last 3 lines). Also see applicant’s arguments (see REMARKS of 10/12/2021, page 7, 2nd last paragraph to page 9, 1st paragraph), which are persuasive.
Claims 9-19 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claims 9 that  requires “a first side of a substrate having an identification code” (see line 3) in conjunction with “the stiffener structure being oriented with respect to the substrate to cause the cutout to expose the identification code" (see last 3 lines). Also see applicant’s arguments (see REMARKS of 10/12/2021, page 9, last paragraph), which are persuasive.
Similarly, claim 20 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that requires “a substrate including an identification code” (see line 2) in conjunction with “an orientation of the stiffener structure with respect to the substrate causes the cutout to expose the identification code" (see lines 9-10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AJAY ARORA/Primary Examiner, Art Unit 2892